Citation Nr: 1634988	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  12-01 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial rating in excess of 50 percent for depressive disorder.  

4.  Entitlement to an initial compensable rating for posterior subcapsular cataract of the right eye, claimed as vision problems, prior to February 18, 2016, and an initial rating in excess of 30 percent for light perception only in the right eye and 20/40 in the left eye, beginning on February 18, 2016.   


REPRESENTATION

Veteran represented by:  Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1968 to February 1970 and from August 1978 to July 1980; he also had additional service in the Reserve.  He died in May 2016.  This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2008 and April 2009 of Department of Veterans Affairs (VA) Regional Offices (ROs) in Chicago, Illinois and Cleveland, Ohio, respectively.  In September 2014, the Board remanded the case to the RO for additional development.  At that time, two additional issues were on appeal (service connection for peripheral neuropathy of both upper extremities and peripheral neuropathy of both lower extremities); however, as those claims were subsequently granted by a VARO (Appeals Management Center) in April 2015, they are no longer in appellate status.  

With regard to the claim for a higher rating for the service-connected eye disability, it is noted that the issue of an initial compensable rating for posterior subcapsular cataract of the right eye, claimed as vision problems, was inexplicably omitted from the Board's September 2014 remand.  Thereafter, in February 2016, the Veteran filed an application (on VA Form 21-526EZ), claiming disability benefits for "bilateral eye conditions to include, but not limited to: cataract, glaucoma, ocular hypertension, diabetic retinopathy and blindness in the right eye."  After the Veteran underwent a VA eye examination, a VARO (Evidence Intake Center) in an April 2016 rating decision granted service connection for light perception only in the right eye and 20/40 in the left eye (previously rated as posterior subcapsular cataract), and assigned a 30 percent rating, effective February 18, 2016.  Given that the claim for a higher rating for the eye disability was on appeal (and certified by the RO as such) when this case previously came before the Board, and there is no evidence in the record to show that the Veteran ever withdrew his appeal, it is properly before the Board for consideration.  


FINDING OF FACT

According to the Social Security Administration, the Veteran died in May 2016, before a decision by the Board was promulgated on the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate at this time the merits of the claims of service connection for bilateral hearing loss and tinnitus; seeking a rating in excess of 50 percent for depressive disorder; and a compensable rating for posterior subcapsular cataract of the right eye, claimed as vision problems, prior to February 18, 2016, and a rating in excess of 30 percent for light perception only in the right eye and 20/40 in the left eye, from February 18, 2016,.  38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

According to the records of the Social Security Administration, a Federal agency, the Veteran died in May 2016, before the Board promulgated a decision on the appeal.  In the absence of evidence to the contrary, a finding of fact of death made by another Federal agency will be accepted as proof of death.  38 C.F.R. § 3.211(g).  As there is no evidence to the contrary, the Board accepts the finding by the Social Security Administration as proof of the Veteran's death during the pendency of the appeal and before the Board promulgated a decision on the appeal of the claims of service connection for bilateral hearing loss and tinnitus; of an initial rating in excess of 50 percent for depressive disorder; and of an initial compensable rating for posterior subcapsular cataract of the right eye, claimed as vision problems, prior to February 18, 2016, and an initial rating in excess of 30 percent for light perception only in the right eye and 20/40 in the left eye, beginning on February 18, 2016.  

As the Veteran died during the pendency of the appeal, as a matter of law the appeal does not survive his death, and the appeal of the claim must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Landicho v. Brown, 7 Vet. App. 42, 53-54 (1994).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015). 

The Board's dismissal of the appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015).


ORDER

The appeal seeking service connection for bilateral hearing loss and tinnitus; al rating in excess of 50 percent for depressive disorder; and a compensable rating for posterior subcapsular cataract of the right eye, claimed as vision problems, prior to February 18, 2016, and a rating in excess of 30 percent for light perception only in the right eye and 20/40 in the left eye, from February 18, 2016, is dismissed.


		
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


